                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    MARLEN RAVELO,                                    Case No. 17-cv-06498-JD
                                                       Petitioner,
                                   9
                                                                                          ORDER DENYING PETITION
                                                v.                                        FOR WRIT OF HABEAS CORPUS
                                  10

                                  11    LE MASTER,
                                                       Respondent.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Marlen Ravelo, a federal prisoner at Federal Correctional Institution Dublin (“FCI-

                                  15   Dublin”), has brought a habeas petition pursuant to 28 U.S.C. § 2241. The Court ordered

                                  16   respondent to show cause why the writ should not be granted. Respondent filed an answer and a

                                  17   memorandum of points and authorities in support of it, and lodged exhibits with the Court.

                                  18   Ravelo filed a reply. The petition is denied.

                                  19                                            BACKGROUND

                                  20          Ravelo was convicted in the Western District of Washington for conspiracy with intent to

                                  21   distribute controlled substances. See United States v. Ravelo, No. 2:15-cr-0348-RSL (W.D. WA.

                                  22   2016). Ravelo was sentenced to 48 months in federal prison with a sentence enhancement because

                                  23   she possessed a loaded firearm during the commission of the offense. Id. Docket Nos. 579, 581,

                                  24   585. Her projected release date is October 26, 2019. Answer, Vicker Decl. ¶ 4. In this petition,

                                  25   Ravelo argues that the Federal Bureau of Prisons (“BOP”) denied her early release even though

                                  26   she completed the BOP’s Residential Drug Abuse Program (“RDAP”). She contends this decision

                                  27   violated the Administrative Procedures Act (“APA”) and the BOP exceeded its statutory authority.

                                  28
                                   1                                            LEGAL STANDARD
                                               The BOP is required to provide every federal prisoner who has a substance abuse problem
                                   2   the opportunity to participate in a treatment program while in custody. See 18 U.S.C. §
                                       3621(b),(e). In order to encourage prisoners to seek treatment, Congress provided that the BOP
                                   3   “may” reduce, by up to one year, the sentence of “a prisoner convicted of a nonviolent offense”
                                       who successfully completes a RDAP. See 18 U.S.C. § 3621(e)(2)(B). Pursuant to these
                                   4   provisions, the BOP offers a 500-hour comprehensive substance abuse treatment program. See
                                       Cort v. Crabtree, 113 F.3d 1081, 1082 (9th Cir. 1997). The deprivation of a prisoner’s right to be
                                   5   released, or considered for early release, pursuant to these provisions states a cognizable claim
                                       under 28 U.S.C. § 2241. See id. at 1082-87.
                                   6           In 2009, the BOP exercised its discretion under § 3621(e)(2)(B) by implementing a
                                       regulation that categorically excludes certain classes of inmates from eligibility for § 3621(e)’s
                                   7   early release incentive. See 28 C.F.R. § 550.55(b). Among these categories are inmates convicted
                                       of an offense that involved the carrying, possession or use of a firearm, id. § 550.55(b)(5)(ii), and
                                   8   inmates with a prior conviction for homicide, forcible rape, robbery, aggravated assault, arson,
                                       kidnapping or child sexual abuse, id. § 550.55(b)(4). Peck v. Thomas, 697 F.3d 767, 770-92 (9th
                                   9   Cir. 2012). The BOP did not violate the APA in implementing the 2009 regulation excluding such
                                       inmates from § 3621(e). Id. at 772-73; see also id. at 770 (citing unanimity among other circuits
                                  10   in finding regulation valid under APA).
                                               In view of 18 U.S.C. § 3625, which is entitled Inapplicability of the APA, federal courts
                                  11   lack jurisdiction to review BOP’s individualized residential drug abuse program determinations
                                       made pursuant to 18 U.S.C. § 3621(e), such as whether to admit a particular prisoner into RDAP,
                                  12   or to grant or deny a sentence reduction for completion of the program. Reeb v. Thomas, 636 F.3d
Northern District of California
 United States District Court




                                       1224, 1228 (9th Cir. 2011). But federal judicial review remains available for allegations that BOP
                                  13   action is contrary to established federal law, violates the United States Constitution, or exceeds its
                                       statutory authority. Id. But cf. id. at 1228 n.4 (inmate cannot prevail on due process claim
                                  14   because inmates do not have a protected liberty interest in either RDAP participation or early
                                       release, an associated discretionary benefit).
                                  15
                                                                                  DISCUSSION
                                  16
                                              Ravelo first argues that the BOP’s rule precluding inmates who committed crimes
                                  17
                                       involving a firearm from receiving an earlier release after completing RDAP violates the APA
                                  18
                                       because the BOP did not sufficiently state its rationale for the rule. However, the Ninth Circuit in
                                  19
                                       Peck rejected a claim that this regulation was not procedurally valid and violated the APA. The
                                  20
                                       Ninth Circuit found that the BOP had sufficiently stated its rationale for the rule. Peck at 773.
                                  21
                                       Because Ravelo’s argument has already been rejected by the Ninth Circuit, this claim is denied.
                                  22
                                              Ravelo next argues that the finding that she possessed a firearm was just a sentencing
                                  23
                                       enhancement, while the underlying conviction for the drug offense did not contain an element
                                  24
                                       related to the firearm. She contends that the application of the BOP regulations to her crime
                                  25
                                       violated the APA and exceeded statutory authority.
                                  26
                                              She is not entitled to relief on this claim. In Reno v. Koray, 515 U.S. 50, 61 (1995), the
                                  27
                                       Supreme Court held that an agency’s interpretation of its own rules is not subject to APA review.
                                  28
                                                                                         2
                                   1   The BOP firearm regulations are valid under the APA, and within the BOP’s authority granted by

                                   2   statute. In Lopez v. Davis, 531 U.S. 230, 241, 244 (2001), the Supreme Court rejected an

                                   3   argument that the BOP’s creation of additional rules denying RDAP credit to prisoners who had

                                   4   used firearms in the commission of their commitment offense violated the statutory authority of §

                                   5   3621. The Supreme Court stated that, “The Bureau reasonable concluded that an inmates’ prior

                                   6   involvement with firearms, in connection with the commission of a felony, suggest his readiness

                                   7   to resort to life-endangering violence and therefore appropriately determines the early release

                                   8   decision.” Lopez at 244; see also Ryan v. Thomas, No. 3:11-cv-00448, 2012 WL 1890376, at *4

                                   9   (D. Or. May 22, 2012) (denying petitioner’s challenge to the denial of RDAP early-release credit

                                  10   based on sentence enhancements involving use of firearms). To the extent Ravelo seeks a general

                                  11   review of the BOP’s determination with respect to her particular circumstances, the Court lacks

                                  12   jurisdiction for such review. See Reeb, 636 F.3d at 1228.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
                                   1                                          CONCLUSION

                                   2          The petition for a writ of habeas corpus is DENIED.

                                   3          IT IS SO ORDERED.

                                   4   Dated: October 2, 2018

                                   5

                                   6
                                                                                                JAMES DONATO
                                   7                                                            United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      4
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        MARLEN RAVELO,
                                   7                                                          Case No. 17-cv-06498-JD
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        LE MASTER,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14

                                  15
                                              That on October 2, 2018, I SERVED a true and correct copy(ies) of the attached, by
                                  16
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  17
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  18
                                       receptacle located in the Clerk's office.
                                  19

                                  20   Marlen Ravelo ID: 29871-086
                                       Federal Correctional Institution
                                  21   5701 8th Street Camp Parks
                                       Dublin, CA 94568
                                  22

                                  23

                                  24   Dated: October 2, 2018

                                  25
                                                                                          Susan Y. Soong
                                  26                                                      Clerk, United States District Court
                                  27

                                  28
                                                                                          5
                                       By:________________________
                                   1   LISA R. CLARK, Deputy Clerk to the
                                   2   Honorable JAMES DONATO

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                       6
